DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendments filed 02/11/2022.

Claims 1-17 are pending and being examined.  Claim 18 is canceled.  Claims 1, 3-5, and 7 are amended with no new subject matter being introduced.

Claims 1-18 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments.

New grounds of rejection are made in light of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 12, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fetzer et al. (US 6056928) in view of Brasseur (US 2006/0286010 A1).
Considering claims 1, 8, and 12, Fetzer teaches an apparatus for reducing the NOx and N2O contents in gases (Fetzer, claim 1 and Fig. 1, Col. 5 line 60 – Col. 6 line 18).
It should be noted that “apparatus for reducing the NOx and N2O contents in gases comprising NOx, N2O and water” is the intended use of the apparatus and does not impart any additional structural limitations to the apparatus.  Nonetheless, Fetzer teaches that his apparatus is used for a process of removing nitrogen oxides from a gas stream containing same (Fetzer, abstract).
  Fetzer teaches the apparatus comprises a water content adjusting apparatus which comprises an absorption tower (K1 of Fig. 1) through which a gas comprising NOx and N2O is conducted and is configured to adjust the water content of the gas. 
It should be noted that “a water content adjusting apparatus…configured to adjust the water content of the gas comprising NOx and N2O to a range (i) between 1.0 and 10 vol.% or (ii) between 0.1 and less than 1.0 vol.%” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the x and N2O is conducted.  Fetzer teaches an absorption tower through which a gas comprising NOx and N2O is conducted.  Thus, the absorption tower of Fetzer (i.e., water adjusting apparatus) would be capable of being operated such that the water content of the gas is adjusted to a range (i) between 1.0 and 10 vol.% or (ii) between 0.1 and less than 1.0 vol.%. 
Fetzer teaches a heating apparatus (WT1 and WT3 of Fig. 1) configured to heat the gas.  “Configured to heat the gas to a temperature between 425°C and 650°C” is the manner in which the heating apparatus is operated and does not impart any additional structural limitations to the heating apparatus.  Fetzer teaches a heating apparatus configured to heat the gas and the heating apparatus of Fetzer is capable of being operated such that the gas is heated to a temperature between 425°C and 650°C.  Nonetheless, Fetzer teaches the heating apparatus heats the gas to a temperature of 200-700°C, preferably 450-500°C (Fetzer, Col. 5 lines 30-34, Col. 7 lines 19-22).
  Fetzer teaches a deN2O stage (C1 of Fig. 1) arranged downstream of the water content adjusting apparatus (K1 of Fig. 1) and the heating apparatus (WT1 and WT3 of Fig. 1) for reducing the N2O content of the gas stream.  Fetzer teaches zeolitic catalysts, for example mordenites, that are exchanged with Fe are suitable catalysts for N2O removal by catalytic decomposition (Fetzer, Col. 4 lines 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the deN2O stage to comprise an iron-laden zeolite of the MOR type catalyst.  One of ordinary skill in the art, at the time the invention was 2O removal by catalytic decomposition.
The claim requires a deN2O stage arranged downstream of the water content adjusting apparatus.  Fetzer teaches a deN2O stage arranged downstream of the water content adjusting apparatus.  The location of the deN2O stage is downstream of the water content adjusting apparatus in the Fetzer apparatus as required by the instant claim; thus, the apparatus of Fetzer would be capable of being operated such that a ratio of a molar amount of N2O in the gas stream entering the deN2O stage (3) to a molar amount of NOx in the gas stream exiting the deN2O stage (3) is (i) at least 1 or (ii) at least 1.5.  Again, the manner in which the apparatus is operated (i.e., adjusting operating/process parameters) does not impart any additional structural limitations to the apparatus.
Fetzer teaches a cooling apparatus (WT3 and WT4 of Fig. 1) arranged downstream of the deN2O stage (C1 of Fig. 1) configured to cool the gas stream leaving the deN2O stage (stream 9 of Fig. 1).  Fetzer teaches the cooling apparatus (WT3 of Fig. 1) is operative to recover a portion of heat withdrawn from the gas stream leaving the deN2O stage (stream 9 of Fig. 1).  “A cooling apparatus…configured to cool the gas stream leaving the deN2O stage to a temperature below 400°C” is the manner in which the cooling apparatus is operated and does not impart any additional structural limitations to the cooling apparatus.  Fetzer teaches a cooling apparatus configured to cool the gas stream leaving deN2O stage and Fetzer’s cooling apparatus would be capable of being operated such that the gas stream leaving the deN2O stage is cooled 2O stage to 260-300°C (Fetzer, Col. 7 lines 24-27).
Fetzer teaches a deNOx stage (C2 of Fig. 1) arranged downstream of the cooling apparatus (WT3 and WT4 of Fig. 1) comprising a deNOx catalyst for reducing the NOx content of the gas stream (Fetzer, Col. 4 lines 37-41).
Fetzer does not explicitly teach a feed line for introducing reducing agent for NOx into the gas stream leaving the deN2O stage, which is arranged between the outlet of the deN2O stage and upstream of the deNOx catalyst of the deNOx stage.
However, Fetzer teaches the gas stream is reacted by means of selective catalytic reduction, the nitrogen oxides are reacted with ammonia as reducing agent over catalysts (Fetzer, Col. 4 lines 35-41).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a feed line for introducing reducing agent for NOx into the gas stream leaving the deN2O stage, which is arranged between the outlet of the deN2O stage and upstream of the deNOx catalyst of the deNOx stage.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to be able to introduce a reducing agent into the gas stream for reaction with the nitrogen oxides in the gas stream in the deNOx stage with a reasonable expectation of success.
Although Fetzer teaches a heating apparatus (WT1 and WT3 of Fig. 1) configured to heat the gas, he does not explicitly teach that it comprises a burner.
However, Brasseur teaches an apparatus used for de-nitrification of waste gases wherein heat exchangers are used to heat the raw gas to the catalyst operating 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the heating apparatus to include a burner (i.e., use a burner as WT1).  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so because it is known in industry that a burner is a suitable heating apparatus to heat a gas to a catalyst operating temperature.
The claims require the heating apparatus to include a burner.  The combination of Fetzer and Brasseur teaches the heating apparatus comprising a burner.  Thus, the heating apparatus/burner of Fetzer/Brasseur is capable of being operated such that the water content of the gas comprising N2O and NOx is regulated.
Considering claim 2, Fetzer teaches the cooling apparatus (WT3 of Fig. 1) for the gas stream (stream 9 of Fig. 1) leaving the deN2O stage (C1 of Fig. 1) is thermally coupled to the heating apparatus (WT3 of Fig. 1) for the gas comprising N2O, NOx, and water (stream 7 of Fig. 1), for the purpose of heating this gas before it enters the deN2O stage and for the purpose of cooling the gas stream leaving the deN2O stage before it enters the deN2O stage (Fetzer, Fig. 1).
Considering claims 3-4, Fetzer teaches a heating apparatus configured to heat the gas comprising two units (WT1 and WT3) (Fetzer, fig. 1) and it has already been established that a burner can be used as WT1.  Thus, Fetzer teaches the heating apparatus further comprises a heat exchanger (i.e., WT3).  Fetzer teaches the heating apparatus (WT3 of Fig. 1) heats the gas comprising N2O, NOx, and water (stream 7 of Fig. 1) while cooling the gas stream (stream 9 of Fig. 1) leaving the deN2O stage (C1 of 2O stage (Fetzer, Fig. 1, Col. 5 lines 50-60 and Col. 7 lines 19-25).  Thus, it would be expected that the heating apparatus of Fetzer is a recuperative heat exchanger because it has separate flow paths for each fluid and fluids flow simultaneously through the exchanger exchanging heat with each other.
Considering claims 5-6, it should be noted that the claims are directed to an apparatus comprising a heating apparatus which includes a burner and the manner in which the burner is operated does not impart any additional structural limitations to the claims.  The combination of Fetzer and Brasseur teaches the heating apparatus comprising a burner and the burner of Fetzer/Brasseur is capable of being operated such that combustion gas comprising hydrogen and/or hydrogen-containing compounds is incinerated together with air in the burner and the offgas thereof is introduced into the gas comprising and N2O, NOx and water.
Considering claim 15, Fetzer teaches the deNOx catalyst in the deNOx stage is a transition metal-comprising SCR catalyst (Fetzer, Col. 4 lines 46-57).
Considering claim 17, it has already been established that Fetzer teaches/obviates the deN2O stage to comprise an iron-laden zeolite.  Fetzer teaches SCR catalyst (deNOx stage catalyst) may contain noble metals and/or metals of the iron group, such as Fe, Co, Ni; it is also possible to use vanadium pentoxide, tungsten oxide or molybdenum oxide (Fetzer, Col. 4 lines 47-57).  Selection of noble metals catalyst, Co/Ni catalysts, vanadium pentoxide catalyst, tungsten oxide catalyst, or molybdenum oxide catalyst would result in the deNOx stage catalyst being different from the iron-laden zeolite catalyst of the deNOx stage.  Thus, Fetzer teaches different catalysts are provided in the deN2O stage and in the deNOx.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fetzer et al. (US 6056928) in view of Brasseur (US 2006/0286010 A1) and Johnson et al. (US 2006/0216215 A1).
Considering claim 7, all of the limitations are met by the prior art referenced in meeting claim 3 limitations except for providing a bypass around the heating apparatus.
Although Fetzer teaches a heating apparatus  (WT3 of Fig. 1) that heats the gas comprising N2O, NOx, and water (stream 7 of Fig. 1) while cooling the gas stream (stream 9 of Fig. 1) leaving the deN2O stage (C1 of Fig. 1) before it enters the deN2O stage (Fetzer, Fig. 1, Col. 5 lines 50-60 and Col. 7 lines 19-25) to bring the temperature of the gas stream to a temperature of 200-700°C for catalytic decomposition of N2O, he does not explicitly teach the gas stream bypasses the heating apparatus by means of a valve.  However, Johnson teaches a method of purifying a gas stream comprising a heat exchanger, a monolithic supported catalyst system whose downstream end is connected in fluid communication with an inlet of the heat exchanger (Johnson, abstract), wherein the gas stream to be purified (i.e., CO2) is heated via heat exchange with hot gas flowing counter-currently through the tubes of the heat exchanger (Johnson, paragraph [0039]).  Johnson teaches the heat exchange serves to heat the gas stream to be purified (i.e., stream 10 of Fig. 2) and cool the hot gas leaving the catalyst spool piece (Johnson, paragraph [0041]) which is analogous to cooling the gas stream leaving deN2O stage and using the heat from the cooled stream to heat the gas stream at the inlet of the deN2O stage to the reaction temperature.  Johnson teaches bypassing the gas stream to be purified around the heat exchanger through a bypass 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus such that the entire gas stream or a portion of the gas stream can bypass the heat exchanger via a bypass provided upstream of the heat exchanger in the feed line for the gas stream comprising N2O, NOx and water, and this bypass is provided with a valve with which the portion of the gas stream which bypasses the heat exchanger can be controlled.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain the proper inlet temperature to the reactor (i.e., deN2O stage).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fetzer et al. (US 6056928) in view of Brasseur (US 2006/0286010 A1) and Anderson et al. (US 5988115).
Considering claim 9, all of the limitations are met by the prior art referenced in meeting claim 8 limitations except for a mixer being provided downstream of the feed line in the feed line of the gas stream into the deNOx stage.
Fetzer does not explicitly teach a mixer downstream of the feed line in the feed line of the gas stream into the deNOx stage.
However, Anderson teaches introduction of ammonia upstream of an SCR chamber (i.e., deNOx stage) and encouraged to mix with the flue gas stream (Anderson, Col. 2 lines 30-37).  Anderson teaches the desire to mix the ammonia with the flue gas prior to the mixture entering the SCR chamber; a more uniform mixing helps ensure the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a mixer downstream of the feed line in the feed line of the gas stream into the deNOx stage.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve a more uniform mixing and ensure the catalytic reduction occurs more evenly over the surface of the catalytic material for a more efficient use of the catalytic material with a reasonable expectation of success.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fetzer et al. (US 6056928) in view of Brasseur (US 2006/0286010 A1) and Chen et al. (US 2002/0127163 A1).
Considering claim 10, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a feed line for introduction of reducing agent for NOx into the gas stream comprising N2O, NOx and water is provided upstream of the catalyst of the deN2O stage.
Fetzer does not explicitly teach a feed line for introduction of reducing agent for NOx into the gas stream comprising N2O, NOx and water is provided upstream of the catalyst of the deN2O stage.
However, Chen teaches that adding ammonia to a gas stream containing N2O and passing the mixture over a zeolite catalyst composition results in enhanced N2O 2O decomposition is enhanced when ammonia is introduced to the gas stream (Chen, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include feed line for introduction of reducing agent for NOx into the gas stream comprising N2O, NOx and water is provided upstream of the catalyst of the deN2O stage.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to enhance N2O decomposition with a reasonable expectation of success.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fetzer et al. (US 6056928) in view of Brasseur (US 2006/0286010 A1), Chen et al. (US 2002/0127163 A1), and Anderson et al. (US 5988115).
Considering claim 11, all of the limitations are met by the prior art referenced in meeting claim 10 limitations except for a mixer being provided downstream of the feed line in the feed line of the gas stream into the deN2O stage.
Fetzer does not explicitly teach a mixer downstream of the feed line in the feed line of the gas stream into the deN2O stage.
However, Anderson teaches introduction of ammonia upstream of an SCR chamber and encouraged to mix with the flue gas stream (Anderson, Col. 2 lines 30-37).  Anderson teaches the desire to mix the ammonia with the flue gas prior to the mixture entering the SCR chamber; a more uniform mixing helps ensure the catalytic reduction occurs more evenly over the surface of the catalytic material and a more efficient use of the catalytic material is realized (Anderson, Col. 3 lines 20-53).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a mixer downstream of the feed line in the feed line of the gas stream into the deN2O stage.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve a more uniform mixing and ensure the catalytic reduction occurs more evenly over the surface of the catalytic material for a more efficient use of the catalytic material with a reasonable expectation of success.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fetzer et al. (US 6056928) in view of Brasseur (US 2006/0286010 A1) and Schwefer et al. (US 2003/0143141 A1).
Considering claim 13, all of the limitations are met by the prior art referenced in meeting claim 12 limitations except the catalyst in the deN2O stage is an Fe-ZSM-5.
Although Fetzer teaches zeolitic catalysts that are exchanged with Fe are suitable catalyst for N2O removal by catalytic decomposition (Fetzer, Col. 4 lines 1-14), he does not explicitly teach the catalyst is an Fe-ZSM-5.
However, Schwefer teaches the use of iron-containing zeolites, preferably those of MFI type, in particular Fe-ZSM-5, permits the decomposition of N2O in the presence of NOx even at temperatures at which decomposition of N2O would not take place at all without NOx (Schwefer, [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the catalyst in the deN2O stage to be Fe-ZSM-5.  One of ordinary skill in the art, at the time the invention was made, would have been 2O in the presence of NOx even at temperatures at which decomposition of N2O would not take place at all without NOx with a reasonable expectation of success.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fetzer et al. (US 6056928) in view of Brasseur (US 2006/0286010 A1), Schwefer et al. (US 2003/0143141 A1), and Moreau (US 2010/0089237 A1).
Considering claim 14, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a guard bed consisting of a structured packing or bed of alumina-comprising shaped bodies upstream of the iron-laden zeolite catalyst of the deN2O stage.  
Fetzer does not explicitly teach a guard bed consisting of a structured packing or bed of alumina-comprising shaped bodies upstream of the iron-laden zeolite catalyst of the deN2O stage.
However, Schwefer teaches that a low concentration of water is preferred in reaction zone 1 (i.e., deN2O stage) (Schwefer, paragraph [0040]).  
Moreau teaches that placing a gas stream in contact with an adsorbent such as alumina traps all or part of the water vapor contained in the gas steam (Moreau, paragraph [0029]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a guard bed which comprises random packings or structured packings of shaped bodies comprising alumina upstream of the deN2O stage in Fetzer’s apparatus.  One of ordinary skill in the art, at the time the invention 2O stage with a reasonable expectation of success.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fetzer et al. (US 6056928) in view of Brasseur (US 2006/0286010 A1) and Hong et al. (US 2008/0234126 A1).
Considering claim 16, all of the limitations are met by the prior art referenced in meeting claim 15 limitations except for the deNOx catalyst is an SCR catalyst based on V2O5-TiO2.
Although Fetzer teaches a suitable SCR catalyst is vanadium pentoxide on an alumina support (Fetzer, Col. 4 lines 51-57), he does not explicitly teach the SCR catalyst is V2O5-TiO2.
However, Hong teaches the desirable SCR performance is obtained by use of catalyst in which vanadium pentoxide is supported on titania, alumina, or silica and titania is mainly used as support in commercialized vanadium-contained catalysts (Hong, [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use an SCR catalyst based on V2O5-TiO2.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so because such a catalyst is known to be a suitable commercialized SCR catalyst.

Response to Arguments
Applicant’s arguments filed regarding according to Brasseur the presence of a gas burner is merely one alternative interchangeable with others, the presence of a gas burner is not defined as a preferred embodiment have been fully considered but are not persuasive.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In the instant case, regardless of whether Brasseur’s preferred embodiment includes a burner or not, Brasseur clearly teaches that a gas burner is a suitable heating unit for heating the raw gas to the catalyst operating temperature.

Applicant’s arguments filed regarding Brasseur does not suggest optimizing the water content in the gas nor does he recognize the use of a burner to adjust the water content of the gas and provides no motivation to optimize the selection of heating unit have been fully considered but are not persuasive.
In the instant case, Brasseur teaches that a gas burner is a suitable heating unit for heating the raw gas to the catalyst operating temperature.  Thus, it would be obvious to one of ordinary skill in the art, to use a gas burner as the heating unit in order to bring the raw gas temperature to the catalyst operating temperature.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Applicant’s arguments filed regarding Brasseur is silent on passing an offgas having a selected amount of water and a selected ratio of N2O to NOx through a deN2O stage comprising iron zeolite catalysts so that the deNOx stage which follows can be operated under conditions of a “fast SCR” have been fully considered but are not persuasive.
It should be noted that the claims are directed to an apparatus and the manner in which the apparatus is operated does not impart any additional structural limitations to the apparatus.  The above argument is directed to the manner in which the apparatus is operated and does not impart any structural limitations to the claimed apparatus.
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Brasseur is merely used for his teaching that a gas burner is a suitable heating unit for heating the raw gas to the catalyst operating temperature.

Applicant’s arguments filed regarding none of the documents of the prior contains even a hint at the subject matter of claim 7 wherein the heating apparatus comprises a heat exchanger and a burner with a controllable bypass bypassing the heat exchanger have been fully considered but are not persuasive.
It should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Fetzer teaches a heating apparatus configured to heat the gas comprising two units (WT1 and WT3) (Fetzer, fig. 1).  Brasseur teaches that a gas burner is a suitable heating unit for heating the raw gas to the catalyst operating 
The heating unit WT3 of Fetzer heats the gas comprising N2O, NOx, and water (stream 7 of Fig. 1) while cooling the gas stream (stream 9 of Fig. 1) leaving the deN2O stage (C1 of Fig. 1) before it enters the deN2O stage (Fetzer, Fig. 1, Col. 5 lines 50-60 and Col. 7 lines 19-25) to bring the temperature of the gas stream to a temperature of 200-700°C for catalytic decomposition of N2O.
However, Johnson teaches a method of purifying a gas stream comprising a heat exchanger, a monolithic supported catalyst system whose downstream end is connected in fluid communication with an inlet of the heat exchanger (Johnson, abstract), wherein the gas stream to be purified (i.e., CO2) is heated via heat exchange with hot gas flowing counter-currently through the tubes of the heat exchanger (Johnson, paragraph [0039]).  Johnson teaches the heat exchange serves to heat the gas stream to be purified (i.e., stream 10 of Fig. 2) and cool the hot gas leaving the catalyst spool piece (Johnson, paragraph [0041]) which is analogous to cooling the gas stream leaving deN2O stage and using the heat from the cooled stream to heat the gas stream at the inlet of the deN2O stage to the reaction temperature.  Johnson teaches bypassing the gas stream to be purified around the heat exchanger through a bypass control valve and adjusting the amount of gas flow through the bypass in order to obtain the proper inlet temperature to the reactor (Johnson, paragraph [0042]).
Johnson is used for his teaching of bypassing a heat exchanger that serves to heat a gas stream to be purified and cool the hot gas leaving the catalytic reactor (similar to WT3 of Fetzer) in order to control the inlet temperature to the reactor.  
Johnson is not used for his teaching of an electric heater.  Moreover, Johnson clearly teaches bypassing around the heat exchanger 11 and not around the electric heater (i.e., gas continues to flow through the heater) (Johnson, [0042]).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In the instant case, Johnson’s mere disclosure of using an electric heater in addition to the heat exchanger (11) does not constitute a teaching away because such disclosure does not criticize, discredit, or otherwise discourage bypassing the heating unit WT3 of Fetzer which is similar to Johnson’s heat exchanger in order to control the temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734